Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01403-CV

                                EDWINA OLIVER, Appellant

                                                V.

                                PAUL SAADI, M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-07763

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

11, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE